Title: To John Adams from Department of the Treasury, 3 March 1800
From: Department of the Treasury
To: Adams, John



3 March 1800

Dr. John Adams President of the United States, his Account of Compensation ... Cr.
To Warrants on the Treasurer for the following in favor of the PresidentBy balance as P Treasury Settlement No. 10,4384,0001799Amount of his Compensation from 4th March 1799March18Warrt. No. 9402600to 3d March 1800 per Treasury Settlement No. 11,30125,000April179611100May1496904,000
June2698622,000Septr.30164, 165, & 166 of 2000 eu6,000Novr.152802,000Decr.113342,0001800.Jany.204772,000March35663,000New Account for Balance7,300Dollars29,000Dollars29,0001800.March3  By Old Account, for balance, as per Treasury Settlement No. 113017,300.Since the above Settlement to the 3d. March 1800, the President of the United States is Debited with Warrant No. 3 for Two thousand  DollarsTreasury DepartmentRegister’s Office 7th April 1800.Joseph Nourse RT